     Case 5:20-cr-00058-JGB Document 55 Filed 01/15/21 Page 1 of 2 Page ID #:388



 1   CHARLES D. SWIFT, TX SB# 24091964
     Pro Hac Vice counsel for Rafia Shareef
 2
     E-Mail: cswift@clcma.org
 3   Constitutional Law Center for Muslims in America (CLCMA)
     833 E. Arapaho Rd., Ste. 102
 4   Richardson, Texas 75081
     Telephone: 972.914.2507; Facsimile: 972.692.7454
 5

 6   Attorney for Defendant

 7

 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12
     UNITED STATES of AMERICA,                              Case No. 5:20-cr-00058-JGB
13

14
                                      Plaintiff,

15                         v.                               Sentencing Date: January 28, 2021

16   RAFIA SULTANA SHAREEF,                                 Hearing Time: 10:00 a.m.

17   aka “Rafia Farook,”
18                                    Defendant.
19

20
                                  MOTION TO CONTINUE SENTENCING
21

22          Comes now the defendant, Rafia Shareef, through counsel, and respectfully requests that the
23   Sentencing date on the above case, currently scheduled for Thursday, January 28, 2021, at 10:00 a.m., be
24
     rescheduled to Thursday, February 11, 2021.
25
            Good cause exists for this extension. Ms. Shareef’s scheduled sentencing hearing on January 28,
26

27   2021 is precluded by the Chief Judge December 7, 2020, order canceling in-person hearings (except for

28   hearings on criminal duty matters), now extended until after January 29, 2021. Defense suggests




                                                        1
      Case 5:20-cr-00058-JGB Document 55 Filed 01/15/21 Page 2 of 2 Page ID #:389



 1   Thursday, February 11, 2021, as a date for rescheduling the Sentencing. Counsel has been advised that
 2
     this date and time are open for rescheduling by this Court.
 3
            I have spoken with AUSA Julius Nam who indicated the government does not oppose this
 4
     motion, and indicated the government is also available on February 11, 2021.
 5

 6
            Respectfully Submitted this 15th day of January, 2021.
 7
                                                                                      s/ Charles D. Swift
 8                                                                                            Charles D. Swift
                                                                            Pro Hac Attorney for Rafia Shareef
 9
                                                             Constitutional Law Center for Muslims in America
10                                                                               833 E. Arapaho Rd, Suite 102
                                                                                        Richardson, TX 75081
11                                                                                      Phone: (972) 914-2507
                                                                                           Fax: (972) 692-7454
12

13

14                                     CERTIFICATE OF SERVICE
15
            I HEREBY CERTIFY that on this 15th day of January 2021, I electronically filed the foregoing
16
        with the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing
17

18      to all counsel of record.

19

20
                                                                                    s/ Charles D. Swift
21                                                                                           Charles D. Swift
                                                                           Pro Hac Attorney for Rafia Shareef
22

23

24

25

26

27

28




                                                         2
